      Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 1 of 12

                                                                                         u.fll~DRT
                                                                                      EASTERN 011Wl1cr~NSAS

                  IN THE UNITED STATES DISTRICT COURT                                      OCT 1 8 2019
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION                                   JAMES W. McCORMACK, CLERK
                                                                                By:     -~
                                                                                          d               DEPC!.ERK

TRACE PATE, Individually and on                                                       PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 3:19-cv-     zgo - ~PM
JONES LANDLEVELING, LLC,                                                       DEFENDANTS
TERRY JONES and JOHN DUCKWORTH


                ORIGINAL COMPLAINT-COLLECTIVE ACTION


        COMES NOW Plaintiff Trace Pate ("Plaintiff'), by and through his attorney

Josh Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint

("Complainf) against Defendants Jones Landleveling, LLC, Terry Jones and

John Duckworth (collectively "Defendants"), he does hereby state and allege as

follows:

                     I.        PRELIMINARY STATEMENTS

        1.    Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code

Ann. § 11-4-201, et seq. ("AMWA"), for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, costs and a reasonable

attorney's fee as a result of Defendants' failure to pay Plaintiff minimum and

overtime wages as required by the FLSA and AMWA.


                                         This case assigned to District Judge         M4t~b'b/ L
                                         and to Magistrate Judge      ~ki. .M--r
                                                                            . .....n"""'t"-'l~t-----

                                          Page 1 of 11
                     Trace Pate, et al, v. Jones Landlevellng, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                           Orlglnal Complalnt-Collectlve Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 2 of 12



                     II.        JURISDICTION AND VENUE

      2.      The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      3.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

      4.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendants, and Defendants therefore "reside" in Arkansas.

       5.     The acts alleged in this Complaint had their principal effect within

the Jonesboro Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                             Ill.         THE PARTIES

       6.     Plaintiff is an individual and a resident and domiciliary of Arkansas.

       7.     Defendant Jones Landleveling, LLC ("Jones Landleveling"), is a

limited liability company registered in Arkansas, although its status is not current.

       8.     Jones Landleveling's registered agent for service is Terry Jones at

1947 South Cypress Avenue, Piggott, Arkansas 72454.

       9.     Defendant Terry Jones ("Jones") is an individual who resides in

Arkansas.

       10.    Jones co-owned and co-managed Jones Landleveling.

                                          Page 2 of 11
                     Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                           Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 3 of 12



        11.      Defendant John Duckworth ("Duckworth") is an individual who

resides in Arkansas.

        12.      Duckworth co-owned and co-managed Jones Landleveling.

        13.      Jones and Duckworth managed and controlled the operation of

Jones Landleveling and dictated the employment policies of Jones Landleveling,

including but not limited to the decision to not pay Plaintiff a proper overtime

wage.

        14.      Duckworth    also     separately employed              Plaintiff,   once   Jones

Landleveling became defunct, under the fictious business name Duckworth

Land leveling.

        15.      Duckworth managed and controlled the operation of Duckworth

Landleveling and dictated the employment policies of Duckworth Landleveling,

including but not limited to the decision to not pay Plaintiff a proper overtime

wage.

        16.      At all times relevant hereto, Defendants had the power to hire and

fire employees, and supervised and set wages and wage policies for employees.

        17.      During the relevant time, Defendants had at least two (2)

employees who engaged in interstate commerce or in the production of goods for

interstate commerce, or who handled, sold, or otherwise worked on goods or

materials that had been moved in or produced for interstate commerce, including,

but not limited to, items such as hand tools, power tools, hard hats, as well as

construction supplies such as piping, lumber and wiring.



                                            Page 3 of 11
                       Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                             Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 4 of 12



       18.     Defendants' annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of exercise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       19.     Defendants employed more than four employees within the State of

Arkansas during each of the four years preceding the filing of this Complaint.

                       IV.         FACTUAL ALLEGATIONS

       20.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       21.     Defendants operate as "landlevelers" at construction sites to

prepare the ground for building.

       22.     Plaintiff worked as an hourly-paid employee for Defendants from

May of 2018 until November of 2018 ("first tenure"), and then worked as an

hourly-paid employee for Duckworth from March of 2019 until May of 2019

("second tenure") (collectively, "both tenures").

       23.     During the first tenure, Defendants directly hired Plaintiff to work at

construction sites, paid him wages and benefits, controlled his work schedules,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding his employment.

       24.     During the second tenure, Duckworth directly hired Plaintiff to work

at construction sites, paid him wages and benefits, controlled his work schedules,

duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding his employment.

                                            Page 4 of 11
                       Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                             Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 5 of 12



      25.     At all relevant times, Plaintiff has been classified as non-exempt

from the overtime provisions of the FLSA.

      26.     During the first tenure, Plaintiff worked as a tractor driver for

Defendants at Defendants' job site in Alabama.

      27.     During the second tenure, Plaintiff worked as a tractor driver for

Duckworth at Duckworth's job site in Mississippi.

      28.     During both tenures, Plaintiff regularly worked thirteen hours a day,

seven days a week with alternating weekends off, resulting in far more than forty

hours worked each workweek.

      29.     Defendants paid Plaintiff fifteen dollars per hour.

      30.     Defendants failed to pay Plaintiff one and one-half times Plaintiffs

regular rate of pay for all hours worked over forty in a workweek.

             V.      REPRESENTATIVE ACTION ALLEGATIONS

       31.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       32.    Plaintiff brings this claim for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons similarly situated as hourly employees who were, are, or will

be employed by Defendants within the applicable statute of limitations period,

who are entitled to payment of the following types of damages:

      A.      Overtime premiums for all hours worked over 40 in any week;

       B.     Liquidated damages; and

       C.     Attorney's fees and costs.

                                          Page 5 of11
                     Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                           Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 6 of 12



       33.    Plaintiff proposes the following class under the FLSA:

                   All hourly-paid employees who worked more than
               forty hours in any workweek within the past three years.

       34.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       35.    The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       36.    The members of the proposed FLSA class are similarly situated in

that they share these traits:

       A. They were subject to Defendants' common policy of failing to pay for

all hours worked over forty (40) per week;

       B. They were subject to Defendants' common timekeeping system; and

       C. They had substantially similar job duties, requirements, and pay

provisions.

       37.    Plaintiff is unable to state the exact number of the class but

believes that the class exceeds twenty (20) persons.

       38.    Defendants can readily identify the members of the class, who are

a certain portion of the current and former employees of Defendants.

       39.    The names and physical and mailing addresses of the probable

FLSA collective action plaintiffs are available from Defendants.

       40.    The email addresses of many of the probable FLSA collective

action plaintiffs are available from Defendants.
                                           Page6of11
                      Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                            Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 7 of 12



                       VI.      FIRST CAUSE OF ACTION
                    (Individual claim for Violation of the FLSA)

       41.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       42.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       43.     At all times relevant to this Complaint, Defendants have been

Plaintiffs "employer" within the meaning of the FLSA, 29 U.S.C. § 203.

       44.     At all times relevant to this Complaint, Defendants have acted, and

continue to act, as an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       45.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) in a week, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying Department of Labor

regulations.

       46.     Defendants       classified      Plaintiff    as     non-exempt   from   the

requirements of the FLSA.

       4 7.    Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

       48.     Defendants' failure to pay Plaintiff minimum and overtime wages

owed was willful.
                                           Page 7 of11
                      Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                            Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 8 of 12



       49.    By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint

                    VII.     SECOND CAUSE OF ACTION
                  (Individual Claim for Violation of the AMWA)

       50.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       51.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       52.    At all times relevant to this Complaint, Defendants were Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       53.    Arkansas Code Annotated §§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty (40) in one

week and to pay one and one-half times regular wages for all hours worked over

forty (40) in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

       54.    Defendants        classified      Plaintiff    as     non-exempt   from   the

requirements of the AMWA.

       55.    Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendants failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

       56.    Defendants' failure to pay Plaintiff overtime wages owed was willful.


                                           Page 8 of 11
                      Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                          U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                            Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 9 of 12



          57.   By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                     VIII.     THIRD CAUSE OF ACTION
                  (Collective Action Claim for Violation of FLSA)

          58.   Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section.

          59.   Plaintiff asserts this claim for damages and declaratory relief on

behalf of all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201,

et seq.

          60.   29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

          61.   Defendants      classified     Plaintiff    and     other      similarly   situated

employees as non-exempt from the overtime provisions of the FLSA.

          62.   Defendants failed to pay Plaintiff and similarly situated employees

one and one-half (1.5) times their regular rate for all hours worked over forty (40)

per week.

          63.   In the past three years, Defendants have employed more than

twenty (20) hourly-paid employees.

          64.   Defendants' conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.


                                            Page 9 of 11
                       Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                             Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 10 of 12



       65.     By reason of the unlawful acts alleged herein, Defendants are liable

to Plaintiff and all similarly situated employees for monetary damages, liquidated

damages, and costs, including reasonable attorney's fees provided by the FLSA

for all violations which occurred beginning at least three (3) years preceding the

filing of Plaintiff's initial complaint, plus periods of equitable tolling.

       66.     Alternatively, should the Court find that Defendants acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate

                          IX.         PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Trace Pate respectfully

requests this Court grant the following relief:

       A.      Summon each Defendant to appear and answer herein;

       B.      Enter declaratory judgment that the practices complained of herein

are unlawful under Federal and Arkansas law;

       C.      Enter an Order for complete and accurate accounting of all the

compensation to which Plaintiff is entitled;

       D.      Award Plaintiff compensatory damages in an amount equal to the

unpaid back wages at the applicable minimum wage for a period of three (3)

years prior to this lawsuit through the date of trial;

       E.      Award a judgment for liquidated damages pursuant to the Fair

Labor Standards Act, 29 US.C. § 201, et seq., and attendant regulations at 29




                                           Page 10 of 11
                       Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                             Original Complaint-Collective Action
    Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 11 of 12



C.F.R. § 516 et seq., in an amount equal to all unpaid compensation owed to

Plaintiff during the applicable statutory period;

       F.       Award a judgment for liquidated damages pursuant to the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201 , et seq. and the related

regulations;

       G.       An award to Plaintiff of all recoverable costs, expenses, and

attorneys' fees incurred in prosecuting this action, together with all applicable

interest; and

       H.       All such other and further relief to which this Court may find Plaintiff

entitled.

                                                          Respectfully submitted,

                                                          TRACE PATE, Individually
                                                          and on Behalf of All Others
                                                          Similarly Situated, PLAINTIFF

                                                          SANFORD LAW FIRM, PLLC
                                                          ONE FINANCIAL CENTER
                                                          650 SOUTH SHACKLEFORD, SUITE 411
                                                          LITTLE ROCK, ARKANSAS 72211
                                                          TELEPHONE: (501) 221-0088
                                                          FACSIMILE: (888) 787-2040



                                                          Josh S a - .
                                                          Ark. Bar No. 2001037
                                                          josh@sanfordlawfirm.com




                                           Page 11 of11
                       Trace Pate, et al, v. Jones Landleveling, LLC, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_
                             Original Complaint-Collective Action
      Case 3:19-cv-00280-DPM Document 1 Filed 10/18/19 Page 12 of 12



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


 TRACE PATE, Individually and on                                             PLAINTIFF
 Behalf of All Others Similarly Situated


vs.                                 No. 3:19-cv-


 JONES LANDLEVELING, LLC,                                                 DEFENDANTS
 TERRY JONES and JOHN DUCKWORTH


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as a salaried worker for Jones Land leveling, LLC, Terry Jones and
John Duckworth within the past three (3) years. I understand this lawsuit is being brought
under the Fair Labor Standards Act for unpaid overtime wages. I consent to becoming a
party-plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC, and to be
bound by any settlement of this action or adjudication by the Court.




                                                        TRACE PATE

                                                       October 18, 2019




Isl Josh Sanford
Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
